DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the Hitomi reference have been fully considered and are persuasive.  The rejection of claims 1-11 and 14 has been withdrawn. 
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on 6/2/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nentwig (EP 3,070,842).
For claim 1, Nentwig teaches a radio frequency circuit (Figure 2), comprising:
an amplifier circuit (113a, 113b, 113c) configured to amplify a first radio frequency signal (RF1) using a first power supply voltage (VPA,1), and amplify a second radio frequency signal (RF2) using a second power supply voltage (VPA,2); and
in a state in which a first predetermined condition regarding the first radio frequency signal and the second radio frequency signal is satisfied (PA2 requires a higher voltage level than PA1, as understood by [0028]), a value of the second power supply voltage is greater than a value of the first power supply voltage (as understood by [0028] and Figure 2);
wherein the first radio frequency signal is a signal in a first band for Long Term Evolution ([0051]). 
Nentwig fails to distinctly disclose:
the second radio frequency signal is a signal in a second band for 5th Generation New Radio (5G NR) or a wireless local area network (WLAN) signal;
It is noted that Nentwig teaches in [0013] that “Figure 1 depicts an example of a part of a device 100, which may be, for example a mobile device such as a mobile phone…the RF receiver circuitry 104 may be configured to be connected with at least one, and possibly several antennas 108, and may operate to simultaneously receive and downconvert multiple reception channels in multiple frequency bands.”
Furthermore, Nentwig teaches in [0051] that “The communication devices may communicate using various transmission technologies including, but not limited to, code division multiple access (CDMA), global systems for mobile communications (GSM), universal mobile telecommunications system (UMTS), time divisional multiple access (TDMA), frequency division multiple access (FDMA), transmission control protocol-internet protocol (TCP-IP), short messaging service (SMS), multimedia messaging service (MMS), email, instant messaging service (IMS), Bluetooth, IEEE 802.11, Long Term Evolution wireless communication technique (LTE) and any similar wireless communication technology. Yet some other possible transmission technologies to be mentioned here are high-speed downlink packet access (HSDPA), high-speed uplink packet access (HSUPA), LTE Advanced (LTE-A) carrier aggregation dual- carrier, and all multi-carrier technologies. A communications device involved in implementing various embodiments of the present invention may communicate using various media including, but not limited to, radio, infrared, laser, cable connections, and any suitable connection.”
Examiner takes official notice that 5G NR and WLAN signals are commonly used in mobile devices.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Nentwig’s RF1 and RF2 using an LTE signal and a 5G NR or WLAN signal, respectively, since Nentwig teaches the use with multiple frequency bands associated with mobile devices.  
Furthermore, the selection of LTE signals, 5G NR and WLAN signals as the claimed radio frequency signals relates only to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that “multiple reception channels in multiple frequency bands” as stated in [0013] suggests that any well-known frequency bands for mobile devices can/should be used to implement Nentwig’s multiple frequency bands. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
For claim 2, the modified version of Nentwig as defined above further teaches that the amplifier circuit includes: 
a first amplifier configured to receive an input of the first radio frequency signal and application of the first power supply voltage (113a, as understood by examination of Figure 2); and 
a second amplifier configured to receive an input of the second radio frequency signal and application of the second power supply voltage (113b, as understood by examination of Figure 2).
For claim 3, the modified version of Nentwig as defined above further teaches:
a first output terminal (output of 113a) through which the first radio frequency signal amplified by the first amplifier is output (as understood by examination of Figure 2); and 
a second output terminal (output of 113b) through which the second radio frequency signal amplified by the second amplifier is output (as understood by examination of Figure 2), wherein the first output terminal and the second output terminal are connected to different antennas ([0013]-[0014]).
For claim 7, the modified version of Nentwig as defined above further teaches:
the amplifier circuit has an envelope tracking (ET) mode in which a power supply voltage is adjusted by envelope tracking (as understood by examination of Figure 3), and 
in the ET mode, a time average of the first power supply voltage is used as a value of the first power supply voltage, and a time average of the second power supply voltage is used as a value of the second power supply voltage (as understood by examination of Figures 2-3 and [0021]).
For claim 8, the modified version of Nentwig as defined above further teaches:
the first radio frequency signal is a signal modulated by single-carrier frequency-division multiplexing ([0051] and as further understood by the rejection of claim 1), and the second radio frequency signal is a signal modulated by discrete Fourier transform spread orthogonal frequency-division multiplexing (DFT-s-OFDM), cyclic prefix orthogonal frequency-division multiplexing (CP-OFDM), or orthogonal frequency-division multiplexing ([0051] and as further understood by the rejection of claim 1).
For claim 9, the modified version of Nentwig as defined above further teaches:
the second radio frequency signal is a signal in the second band for 5G NR (see rejection of claim 1), and the first predetermined condition includes that a bandwidth of the first band and a bandwidth of the second band are both (i) narrower than a predetermined bandwidth or are both (ii) the predetermined bandwidth or wider (as understood by examination of Figures 2-4).
For claim 10, the modified version of Nentwig as defined above further teaches:
the second radio frequency signal is a signal in the second band for 5G NR, and the first predetermined condition includes that a bandwidth of the first band is narrower than a predetermined bandwidth, and a bandwidth of the second band is the predetermined bandwidth or wider (capable of, as understood by examination of Figure 2-4).
For claim 11, the modified version of Nentwig as defined above further teaches:
the second radio frequency signal is a signal in the second band for 5G NR, and the first predetermined condition includes that a bandwidth of the first band is a predetermined bandwidth or wider, a bandwidth of the second band is narrower than the predetermined bandwidth, and a channel bandwidth of the first radio frequency signal is narrower than a channel bandwidth of the second radio frequency signal (capable of, as understood by examination of Figure 2-4).
For claim 12, the modified version of Nentwig as defined above further teaches:
the amplifier circuit is configured to amplify a third radio frequency signal (RF3) using a third power supply voltage (VPA,3), the second radio frequency signal is a signal in the second band for 5G NR, the third radio frequency signal is a signal in a third band for LTE ([0013] and [0051]), in a state in which a second predetermined condition regarding the first radio frequency signal, the second radio frequency signal, and the third radio frequency signal is satisfied, a value of the second power supply voltage is greater than a value of the first power supply voltage (capable of, as understood by examination of Figure 2, [0013] and [0051]), and the value of the first power supply voltage is greater than a value of the third power supply voltage, and the second predetermined condition includes that a bandwidth of the first band is a predetermined bandwidth or wider, and a bandwidth of the third band is narrower than the predetermined bandwidth (as understood by examination of Figure 2).
For claim 13, the modified version of Nentwig as defined above further teaches:
the amplifier circuit is configured to amplify a third radio frequency signal (RF3) using a third power supply voltage (VPA,3), the second radio frequency signal is a signal in the second band for 5G NR, the third radio frequency signal is a signal in the third band for 5G NR ([0013] and [0051]), in a state in which a second predetermined condition regarding the first radio frequency signal, the second radio frequency signal, and the third radio frequency signal is satisfied, a value of the second power supply voltage is greater than a value of the first power supply voltage (capable of, as understood by examination of Figure 2, [0013] and [0051]), and a value of the third power supply voltage is greater than the value of the second power supply voltage, and the second predetermined condition includes that a bandwidth of the second band is narrower than a predetermined bandwidth, and a bandwidth of the third band is the predetermined bandwidth or wider (capable of, as understood by examination of Figure 2, [0013] and [0051]).
For claim 14, the modified version of Nentwig as defined above further teaches:
a communication device (mobile phone, [0013]), comprising: 
a signal processing circuit (filters, amplifiers and/or mixers, [0013]) configured to process a radio frequency signal; and the radio frequency circuit according to claim 1 configured to transfer the radio frequency signal processed by the signal processing circuit (as understood by examination of Figure 2).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849